DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-18, drawn to an injectable pharmaceutical composition.
Group II, claims 19-25, drawn to a method of treating or preventing pain in a subject.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an injectable pharmaceutical composition comprising (a) an effective amount of an antibiotic, (b) a thermosensitive hydrogel, (c) a radio-contrast agent, and (d) at least one pharmaceutically acceptable excipient, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ye et al (US 2012/0277199 A1) and other cited prior arts, as shown below in Paragraph 14, and thus, in instant case there is no technical relationship among those inventions involving one or more of the same or corresponding special technical features.
During a telephone conversation with Ms. Lingyun Jia, Ph.D. on January 4, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 17 is objected to because of the following informalities:  In line 3, “or” needs to be changed to --- and ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, applicant recites “wherein the aqueous solution remains at least for 3 hours at room temperature.”  The claim language is indefinite since it does not explain what applicants mean by “remains”.  For the purpose of examining the claim on the merit, the Examiner assumed that applicant meant to say that the aqueous solution remains liquid and injectable for 3 hours at room temperature (see Example 8 of present specification).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2012/0277199 A1) in view of Al-Jilaihawi (US 2016/0310699 A1), Curley et al (US 2014/0275977 A1), Kim et al (US 2013/0164224 A1) and Lorenzini et al (US 2001/0056206 A1).
Ye teaches ([0004]) a syringeable (injectable) pharmaceutical formulations comprising an active agent and a thermosensitive polymer comprising polyoxyethylene and polyoxypropylene copolymers.  Ye teaches ([0025] and [0026]) that the active agent can be an antibiotic, which examples include ciprofloxacin, vancomycin and linezolid.
Specifically, Ye teaches ([0401]) the following formulation:

    PNG
    media_image1.png
    258
    439
    media_image1.png
    Greyscale


In the formulation shown above, Ciprofloxacin is instant antibiotic; Poloxamer 407 (P407) is instant thermosensitive hydrogel composed of polyoxyethylene-polyoxypropylene copolymer (see [0017], [0181], [0334] and [0335]); and Carboxymethylcellulose teaches instant pharmaceutically acceptable excipient (see [0071] and [0078] of present specification).  
With respect to instant component (c) a radio-contrast agent, Ye teaches ([0271) that any of its formulations (such as Formulation C above) is used in combination with an imaging device to monitor or survey the condition being treated and that its formulation comprises Gadolinium-based dyes, iodine-based dyes, barium-based dyes or the like for visualization of disease progression and/or formulation penetration.  Although Ye does not explicitly teach specific materials that can be used as its dyes, Iohexol, Iodixanol and Ioversol are well known in the art as iodine-based dyes used in imaging, as evidenced by Al-Jilaihawi ([0062]).  Furthermore, as evidenced by Curley et al ([0059]), iohexol is a non-ionic dye used as a contrast agent that is known for its stability at elevated temperatures; Kim et al teaches ([0019]) iohexol as a contrast agent that is known for having generally lower chemical toxicity and neurotoxicity than other contrast agents and known to have a very wide adaptive domain.  Kim teaches that for such reason, iohexol is the best-selling contrast agent in the world; Lorenzini et al ([0002]) teaches that non-ionic contrast agents, such as iohexol, are useful as contrast enhancing agent for X-ray, MRI and angiography and that such compounds have a lower frequency of adverse reactions in patients during intravenous injection than many ionic contrast agents.  Based on such teachings of Al-Jilaihawi, Curley, Kim and Lorenzini, it would have been obvious to one skilled in the art to use iohexol (instant radio contrast agent) in Ye (as its iodine-based dye) with a reasonable expectation of achieving visualization of disease progression and/or formulation penetration while obtaining all those advantages of using iohexol as taught by Curley, Kim and Lorenzini.  Thus, Ye in view of Al-Jilaihawi, Curley, Kim and Lorenzini renders obvious instant claims 1-3, 17 and 18 (since Ye in view of Al-Jilaihawi, Curley, Kim and Lorenzini teaches instant injectable pharmaceutical composition of claim 1, Ye’s Formulation C modified according to the teachings of Al-Jilaihawi, Curley, Kim and Lorenzini would inherently be capable of relieving and/or treating low back pain as recited in claim 1 and would inherently be capable of being formulated for administering to a bone, joint, ligament or tendon associated with the spine (wherein the bone, joint, ligament, or tendon associated with the spine is associated with a cervical, thoracic, lumbar or sacral vertebra) as recited in claim 18).   
With respect to instant claims 4 and 5, Ye teaches ([0012] and [0335]) that its formulation comprises about 14.5-25 wt.% of the thermosensitive polymers, which examples include Poloxamer 407 and Poloxamer 188; In its Formulation C shown above, Ye uses Poloxamer 407 alone, but Ye also teaches (see Table 7 in [0426]) that Poloxamer 407 and Poloxamer 188 can be used together in combination; in Table 7, Ye teaches using Poloxamer 407 in the amount that ranges 16-20 % and Poloxamer 188 in the amount that ranges 5-10 %.  Those ranges overlap with instant ranges of claims 4 and 5, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Ye in view of Al-Jilaihawi, Curley, Kim and Lorenzini renders obvious instant claims 4 and 5.
With respect to instant claims 6-8, Ye teaches (claim 1) that its formulation has a gelation temperature between about 14-42oC, which overlaps with instant range of claim 7, thus rendering instant range of claim 7 prima facie obvious. See In re Wertheim, supra.  Also, when the gelation temperature is about 14-42oC, this means that Ye’s formulation is an aqueous solution below the range of 14-42oC, which also overlaps with instant range (4-25oC) of claim 6, thus rendering instant range of claim 6 prima facie obvious.  Furthermore, Ye’s Table 7 shows that the gelation temperature can be 37oC, 35.4oC, 33.5oC, 31.2oC, 28.9oC or 27.6oC (depending on the ratio of Poloxamer 407 to Poloxamer 188).  Thus, Ye in view of Al-Jilaihawi, Curley, Kim and Lorenzini renders obvious instant claims 6-8 (it is the Examiner’s position that since Ye’s modified formulation as discussed above teaches instant composition of claims 1 and 6, the formulation would naturally remain (liquid and injectable) at least for 3 hours at room temperature as recited in claim 8).
With respect to instant claims 9-11, although Formulation C shown above uses Ciprofloxacin as the antibiotic, Ye teaches (see [0026] and claim 28) the equivalence or interchangeability of Ciprofloxacin, Vancomycin or Linezolid, all as suitable examples of antibiotic that can be used in its formulations.  Therefore, it would have been obvious to one skilled in the art to use Vancomycin or Linezolid (instant antibiotic of claims 10 and 11) instead of Ciprofloxacin in Ye’s Formulation C with a reasonable expectation of success.  Thus, Ye in view of Al-Jilaihawi, Curley, Kim and Lorenzini renders obvious instant claims 9-11. 
With respect to instant claims 13 and 14, Ye teaches ([0027]) that its antibiotic used in its Formulation C (i.e., ciprofloxacin) can be used in the amount of 0.1-20 wt.%.  As discussed above, Ye also teaches (see [0026] and claim 28) the equivalence or interchangeability of Ciprofloxacin, Vancomycin or Linezolid, all as suitable examples of an antibiotic that can be used in its formulations.  Therefore, it would have been obvious to one skilled in the art to use Vancomycin or Linezolid in Ye’s Formulation C in a similar amount that is used for Ciprofloxacin, i.e., about 0.1-20 wt.% (which overlaps with instant ranges of claims 13 and 14), with a reasonable expectation of success.  Thus, Ye’s teaching in view of Al-Jilaihawi, Curley, Kim and Lorenzini renders obvious instant claims 13 and 14.  Furthermore, with respect to instant claims 15 and 16, it is the Examiner’s position that about 0.1-20 wt.% of Linezolid or Vancomycin would correspond to (or at least overlap with) the ranges for the total dose of Linezolid or Vancomycin specified in instant claims 15 and 16.  Thus, Ye’s teaching in view of Al-Jilaihawi, Curley, Kim and Lorenzini renders obvious instant claims 15 and 16.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2012/0277199 A1) in view of Al-Jilaihawi (US 2016/0310699 A1), Curley et al (US 2014/0275977 A1), Kim et al (US 2013/0164224 A1) and Lorenzini et al (US 2001/0056206 A1), as applied to claim 10 above, and further in view of Lichter et al (US 2010/0036000 A1).
Ye does not teach instant cyclodextrin of claim 12.  However, as evidenced by Lichter ( [0476]-[0479]), it is known in the art that cyclodextrin can be used as a solubilizer for antimicrobial agents to assist or increase the solubility, and the concentration or the amount of cyclodextrin used will vary depending on the need.  It would have been obvious to one skilled in the art to add cyclodextrin in Ye’s formulation in order to assist or increase the solubility of its antibiotic (Linezolid) in the amount necessary to solubilize the antibiotic (Linezolid), and it is the Examiner’s position that the cyclodextrin amount necessary to solubilize Linezolid would at least overlap with instant range of 15-35 wt.%, thus rendering instant range prima facie obvious. In re Wertheim, Supra.  Thus, Ye’s teaching in view of Al-Jilaihawi, Curley, Kim, Lorenzini, and further in view of Lichter renders obvious instant claim 12.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 9, 10, 13, 15, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7 and 10 of copending Application No. 16/764,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason: Claims 1, 3, 7 and 10 of App. No.’468 teach the followings:

    PNG
    media_image2.png
    204
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    510
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    71
    502
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    76
    509
    media_image5.png
    Greyscale

Thus, claims 1, 3, 7 and 10 of App. No.’468 render obvious instant claims 1-4, 6-8, 9, 10, 13, 15 , 17 and 18 (claim 7 of App.’468 implies that the injectable formulation of App.’468 is an aqueous solution below 26-38oC).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 15, 2022